 PROB 35                    Report and Order Terminating Probation/Supervised Release
(Rev. 5/01)                              Prior to Original Expiration Date



                                    UNITED STATES DISTRICT COURT
                                                              FOR THE

                                                   DISTRICT OF NEBRASKA


                UNITED STATES OF AMERICA

                               v.                                        Crim. No. 4:17CR3044
                      Kevin C. Hershman



          On          February 14, 2017            the above named was placed on supervised release for a period of

three years. The supervised releasee has complied with the rules and regulations of supervised

release and is no longer in need of supervision. It is accordingly recommended that the probationer/supervised releasee be

discharged from supervision.



                                                                           Respectfully submitted,




                                                                                            U.S. Probation Officer




                                                        ORDER OF COURT
          Pursuant to the above report, it is ordered that the probationer/supervised releasee be discharged from supervision

and that the proceedings in the case be terminated.

          Dated this 9th                  day of    December                            , 20 19         .




                                                                                    The Honorable John M. Gerrard
                                                                                       Chief U.S. District Judge
